

Exhibit 10.10A
 
SCIO DIAMOND TECHNOLOGY CORPORATION
 
AMENDED AND RESTATED 2012 SHARE INCENTIVE PLAN
 
1.            Establishment, Purpose and Types of Awards. Scio Diamond
Technology Corp., a Nevada corporation (the “Corporation”) hereby establishes
the 2012 SHARE INCENTIVE PLAN (the “Plan”). The purpose of the Plan is to
advance the interests of the Corporation by providing directors, selected
employees and consultants of the Corporation with the opportunity to acquire
shares of Common Stock. By encouraging stock ownership, the Corporation seeks to
attract, retain and motivate the best available personnel for positions of
substantial responsibility; to provide additional incentive to directors,
selected employees and consultants of the Corporation to promote the success of
the business as measured by the value of its shares; and generally to increase
the commonality of interests among directors, employees, consultants and other
shareholders.
 
The Plan permits the granting of stock options (including incentive stock
options within the meaning of Code Section 422 and non-qualified stock options),
stock appreciation rights, restricted or unrestricted stock awards, phantom
stock, performance awards, other stock-based awards, or any combination of the
foregoing.
 
2.            Definitions. Under the Plan, except where the context otherwise
indicates, the following definitions apply:
 
“Administrator’ means the Board or the committee(s) or officer(s) appointed by
the Board that have authority to administer the Plan as provided in Section 3
hereof.
 
“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, the Corporation, including,
but not limited to, joint ventures, limited liability companies, and
partnerships. For this purpose “control” shall mean ownership of 50% or more of
the total combined voting power or value of all classes of stock or interests of
the entity.
 
“Award” means any stock option, stock appreciation right, stock award, phantom
stock award, performance award, or other stock-based award pursuant to the Plan.
 
“Board” means the Board of Directors of the Corporation.
 
“Cause” has the meaning ascribed to such term or words of similar import in
Participant’s written employment or service contract with the Corporation and,
in the absence of such agreement or definition, means Participant’s (i)
conviction of or plea of guilty or nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Corporation, any affiliate, customer or vendor; (iii) personal
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation (other than minor traffic violations or similar offenses), or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with Participant’s duties’ or willful failure to perform
Participant’s responsibilities in the best interests of the Corporation; (v)
illegal use or distribution of drugs; (vi) violation of any Corporation rule,
regulation, procedure or policy; or (vii) breach of any provision of any
employment, nondisclosure, non-competition, non-solicitation or other similar
agreement executed by Participant for the benefit of the Corporation, all as
determined by the Administrator, which determination will be conclusive.
 
 


 
“Change of Control” means if any of the following occurs:
 
(i) any individual, firm, corporation or other entity, or any group (as defined
in Section 13(d)(3) or the Exchange Act becomes, directly or indirectly, the
beneficial owner (as defined in the general rules and regulations of the
Securities and Exchange Commission with respect to Sections 13(d) and 13(g) of
the Act) of more than 35% of the then outstanding shares of the Corporation’s
capital stock entitled vote generally in the election of directors of the
Corporation; or
 
(ii) the stockholders of the Corporation approve a definitive agreement for (i)
the merger or other business combination of the Corporation with or into another
corporation pursuant to which the stockholders of the Corporation do not own,
immediately after the transaction, more than 50% of the voting power of the
corporation that survives and is a publicly owned corporation and not a
subsidiary of another corporation, or (ii) the sale, exchange or other
disposition of all or substantially all of the assets of the Corporation.
 
To the extent required by Section 409A of the Code, Change of Control shall have
the same meaning as set forth in Section 409A.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.
 
“Common Stock” means the Corporation’s common stock, par value $0.001 per share.
 
“Corporation” means Scio Diamond Technology Corp., a Nevada corporation.
 
“Consultant” means an individual consultant or advisor who renders or has
rendered bona fide services, including acting as distributors for the
Corporation’s product line(s), other than services in connection with the
offering or sale of securities of the Corporation in a capital-raising
transaction or as a market maker or promoter of the Corporation’s securities.
 
“Disability” shall mean the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve months. The
Administrator may require such proof of Disability as the Administrator in its
sole discretion deems appropriate and the Administrator’s good faith
determination as to whether Participant is totally and permanently disabled will
be final and binding on all parties concerned.
 
 

 
“Employee” means any person employed by the Corporation or any affiliate, other
than in the capacity as director, advisory director or comparable status.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, with respect to a share of Common Stock for any
purpose on a particular date: the price as determined by the Board. For all
purposes under the Plan, the term “relevant date” as used in this definition
means the date as of which Fair Market Value is to be determined in the
Administrator’s sole discretion.
 
“Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan. Each Grant Agreement shall
incorporate the terms of the Plan.
 
“Participants” shall have the meaning set forth in Section 5.
 
“Parent” shall mean a corporation, whether now or hereafter existing, within the
meaning of the definition of ’ ‘parent corporation” provided in Code section
424(e), or any successor thereto.
 
“Performance Goals” shall mean performance goals established by the
Administrator which may be based on one or more business criteria selected by
the Administrator that apply to an individual or group of individuals, the
Corporation and/or one or more of its Affiliates either separately or together,
over such performance period as the Administrator may designate, including, but
not limited to, criteria based on operating income, earnings or earnings growth,
sales, return on assets, equity or investment, regulatory compliance,
satisfactory internal or external audits, improvement of financial ratings,
achievement of balance sheet or income statement objectives, or any other
objective goals established by the Administrator, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated.
 
“Subsidiary” and “Subsidiaries” shall mean only a corporation or corporations,
whether now or hereafter existing, within the meaning of the definition of
“subsidiary corporation” provided in section 424(f) of the Code, or any
successor thereto.
 
“Ten-Percent Stockholder” shall mean a Participant who (applying the rules of
Code section 424(d) owns stock possessing more than 10% of the total combined
voting power or value of all classes of stock or interests of the Corporation.
 
 

 
3.            Administration.
 
(a)          Administration of the Plan. The Plan shall be administered by the
Board or a committee that may be appointed by the Board from time to time. To
the extent allowed by applicable state or federal law, the Board by resolution
may authorize an officer or officers to grant Awards (other than stock Awards)
to other officers and employees of the Corporation and its Affiliates, and, to
the extent of such authorization, such officer or officers shall be the
Administrator.
 
(b)          Powers of the Administrator. The Administrator shall have all the
powers vested in it by the terms of the Plan, such powers to include authority,
in its sole discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.
 
The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which, Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions (not inconsistent with the Plan) upon any such Award
as the Administrator shall deem appropriate, including, but not limited to,
whether a stock option shall be an incentive stock option or a nonqualified
stock option, any exceptions to non-transferability, any Performance Goals
applicable to Awards, any provisions relating to vesting, any circumstances in
which the Awards would terminate, the period during which Awards may be
exercised, and the period during which Awards shall be subject to restrictions;
(v) modify, amend, extend or renew outstanding Awards, or accept the surrender
of outstanding Awards and substitute new Awards (provided however, that, except
as provided in Section 6 or 7(d) of the Plan, any modification that would
materially adversely affect any outstanding Award shall not be made Without the
consent of the holder); (vi) accelerate, extend or otherwise change the time in
which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Corporation or an
Affiliate; (vii) establish objectives and conditions (including, without
limitation, vesting criteria), if any, for earning Awards and determining
whether such objectives and conditions have been satisfied; (viii) determine the
Fair Market Value of the Common Stock from time to time in accordance with the
Plan; and (be) for any purpose, including but not limited to, qualifying for
preferred tax treatment under foreign tax laws or otherwise complying with the
regulatory requirements of local or foreign jurisdictions, to establish, amend,
modify, administer or terminate sub-plans, and prescribe, amend and rescind
rules and regulations relating to such sub-plans.
 
The Administrator shall have full power and authority, in its sole discretion,
to administer and interpret the Plan, Grant Agreements and all other documents
relevant to the Plan and Awards issued thereunder, and to adopt and interpret
such rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.
 
 

 
(c)          Non-Uniform Determinations. The Administrator’s determinations
under the Plan (including, without limitation, determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Grant Agreements evidencing such Awards) need
not be uniform and may be made by the Administrator selectively among persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.
 
(d)          Limited Liability. To the maximum extent permitted by law, no
member of the Administrator shall be liable for any action taken or decision
made in good faith relating to the Plan or any Award thereunder.
 
(e)          Indemnification. To the maximum extent permitted by law and by the
Corporation’s charter and by-laws, the members of the Administrator shall be
indemnified by the Corporation in respect of all their activities under the
Plan.
 
(f)          Reliance on Reports. Each member of the Board shall be fully
justified in relying or acting in good faith upon any report made by the
accountants of the Corporation, and upon any other information furnished in
connection with this Plan. In no event shall any person who is or shall have
been a member of the Board or the Administrator be liable for any determination
made or other action taken or any omission to act in reliance upon any such
report or information, or for any action taken, including the furnishing of
information, or failure to act, if in good faith.
 
(g)          Effect of Administrator’s Decision. All actions taken and decisions
and determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole discretion and shall be conclusive and binding on all parties concerned,
including the Corporation, its stockholders, any participants in the Plan and
any other employee, consultant, or director of the Corporation, and their
respective successors in interest.
 
4.           Shares Available for the Plan. The aggregate number of shares of
Common Stock issuable pursuant to all Awards granted under the Plan shall not
exceed 5,000,000. In no event (subject to adjustment as provided in Section
7(f)), may the number of shares issuable pursuant to the exercise of incentive
stock options granted hereunder exceed 5,000,000. The aggregate number of shares
of Common Stock available for grant under this Plan and the number of shares of
Common Stock subject to outstanding Awards shall be subject to adjustment as
provided in Section 7(f).
 
The Corporation shall reserve such number of shares for Awards under the Plan,
subject to adjustments as provided in Section 7(f) of the Plan. If any Award, or
portion of an Award, under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
as to any shares, or if any shares of Common Stock are repurchased by or
surrendered-to the Corporation in connection with any Award (whether or not such
surrendered shares were acquired pursuant to any Award), or if any shares are
withheld by the Corporation, the shares subject to such Award and the
repurchased, surrendered and withheld shares shall thereafter be available for
further Awards under the Plan; provided, however, that to the extent required by
applicable law, any such shares that are surrendered to or repurchased or
withheld by the Corporation in connection with any Award or that are otherwise
forfeited after issuance shall not be available for purchase pursuant to
incentive stock options intended to qualify under Code section 422.
 
 

 
5.           Participation. Participation in the Plan shall be open only to
those employees, officers, and directors of, and consultants providing bona fide
services to or for, the Corporation, or of any Affiliate of the Corporation, as
may be selected by the Administrator from time to time. The Administrator may
also grant Awards to individuals in connection with hiring, retention or
otherwise, prior to the date the individual first performs services for the
Corporation or an Affiliate, provided that such Awards shall not become vested
or exercisable prior to the date the individual first commences performance of
such services.
 
6.           Awards. The Administrator, in its sole discretion, shall establish
the terms of all Awards granted under the Plan. All Awards shall be subject to
the terms and conditions provided in the Grant Agreement. Awards may be granted
individually or in tandem with other types of Awards. Each Award shall be
evidenced by a Grant Agreement, and each Award shall be subject to the terms and
conditions provided in the applicable Grant Agreement. The Administrator may
permit or require a recipient of an Award to defer such individual’s receipt of
the payment of cash or the delivery of Common Stock that would otherwise be due
to such individual by virtue of the exercise of: payment of: or lapse or waiver
of restrictions respecting, any Award. If any such deferral is required or
permitted, the Administrator shall, in its sole discretion, establish rules and
procedures for such deferral.
 
(a)          Stock Options. The Administrator may from time to time grant to
eligible Participants Awards of incentive stock options as that term is defined
in Code section 422 or non-qualified stock options; provided, however, that
Awards of incentive stock options shall be limited to employees of tile
Corporation or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Code sections 424(e) and (f),
respectively, of the Corporation. The exercise price of any option granted under
the Plan shall be determined by the sole discretion of the Administrator. No
stock option shall be an incentive stock option unless so designated by the
Administrator at the time of grant or in the Grant Agreement evidencing such
stock option.
 
(i)          Special Rules for Incentive Stock Options. The aggregate Fair
Market Value, as of the date the Option is granted, of the shares of Common
Stock with respect to which incentive stock options are exercisable for the
first time by a Participant during any calendar year (under all incentive stock
option plans, as defined in Section 422 of the Code, of the Corporation, or any
Parent or Subsidiary), shall not exceed $100,000 or such other dollar limitation
as may be provided in the Code. Notwithstanding the prior provisions of this
Section, the Board may grant Options in excess of the foregoing limitations, in
which case such Options granted in excess of such limitation shall be Options
which are non-qualified stock options.
 
 

 
(b)          Stock Appreciation Rights. The Administrator may from time to time
grant to eligible Participants Awards of Stock Appreciation Rights (“SAR”). A
SAR may be exercised in whole or in part as provided in the applicable Grant
Agreement and entitles the grantee to receive, subject to the provisions of the
Plan and the Grant Agreement, a payment having an aggregate value equal to the
product of (i) the excess of (A) the Fair Market Value on the exercise date of
one share of Common Stock over (B) the base price per share specified in the
Grant Agreement, which shall not be less than the Fair Market Value of one share
of Common Stock as of the date the SAR is granted, times (ii) the number of
shares specified by the SAR, or portion thereof, which is exercised. Payment by
the Corporation of the amount receivable upon any exercise of a SAR may be made
by the delivery of Common Stock or cash, or any combination of Common Stock and
cash, as specified in the Grant Agreement or as determined in the sole
discretion of the Administrator. If upon settlement of the exercise of a SAR a
grantee is to receive a portion of such payment in shares of Common Stock, the
number of shares shall be determined by dividing such portion by the Fair Market
Value of a share of Common Stock on the exercise date. No fractional shares
shall be used for such payment and the Administrator shall determine whether
cash shall be given in lieu of such fractional shares or whether such fractional
shares shall be eliminated.
 
(c)          Stock Awards. The Administrator may from time to time grant
restricted or unrestricted Stock Awards to eligible Participants in such
amounts, on such terms and conditions (which terms and conditions may condition
the vesting or payment of Stock Awards on the achievement of one or more
Performance Goals), and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.
 
(d)          Phantom Stock. The Administrator may from time to time grant Awards
to eligible participants denominated in stock-equivalent units (’‘Phantom
Stock”) in such amounts and on such terms and conditions as it shall determine,
which terms and conditions may condition the vesting or payment of Phantom Stock
on the achievement of one or more Performance Goals. Phantom Stock units granted
to a Participant shall be credited to a bookkeeping reserve account solely for
accounting purposes and shall not require a segregation of any of the
Corporation’s assets. An Award of Phantom Stock may be settled in Common Stock,
in cash, or in a combination of Common Stock and cash, as specified in the Grant
Agreement. Except as otherwise provided in the applicable Grant Agreement, the
grantee shall not have the rights of a stockholder with respect to any shares of
Common Stock represented by a phantom stock unit solely as a result of the grant
of a phantom stock unit to the grantee. In granting any such Phantom Stock
Awards, the Administrator shall consider the potential application of Section
409A of the Code, and the applicable Grant Agreement shall include appropriate
disclosure with respect to any such potential application.
 
(e)          Performance Awards. The Administrator may, in its sole discretion,
grant Performance Awards, which become payable on account of attainment of one
or more Performance Goals established by the Administrator. Performance awards
may be paid by the delivery of Common Stock or cash, or any combination of
Common Stock and cash, as specified in the Grant Agreement.
 
 

 
(f)          Other Stock-Based Awards. The Administrator may from time to time
grant other stock-based awards to eligible Participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.
Other stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator as set forth in the Grant Agreement.
In granting any such Awards, the Administrator shall consider the potential
application of Section 409A of the Code, and the applicable Grant Agreement
shall include appropriate disclosure with respect to any such potential
application.
 
7.           Miscellaneous.
 
(a)          Investment Representations. The Administrator may require each
person acquiring shares of Common Stock pursuant to Awards hereunder to
represent to and agree with the Corporation in writing that such person is
acquiring the shares without a view to distribution thereof. The certificates
for such shares may include any legend that the Administrator deems appropriate
to reflect any restrictions on transfer. All certificates for shares issued
pursuant to the Plan shall be subject to such stock transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed or interdea1er
quotation system upon which the Common Stock is then quoted, and any applicable
federal or state securities laws. The Administrator may place a legend or
legends on any such certificates to make appropriate reference to such
restrictions.
 
(b)          Compliance with Securities Law. Each Award shall be subject to the
requirement that if, at any time, counsel to the Corporation shall determine
that the listing, registration or qualification of the shares subject to such an
Award upon any securities exchange or interdealer quotation system or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, or that the disclosure of nonpublic information or the
satisfaction of any other condition is necessary in connection with the issuance
or purchase of shares under such an Award, such Award may not be exercised, in
whole or in part, unless such satisfaction of such condition shall have been
effected on conditions acceptable to the Administrator. Nothing herein shall be
deemed to require the Corporation to apply for or to obtain such listing,
registration or qualification, or to satisfy such condition.
 
 

 
(c)          Withholding of Taxes. Grantees and holders of Awards shall pay to
the Corporation or its Affiliate, or make provision satisfactory to the
Administrator for payment of, any taxes required to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability. The Corporation or its Affiliate may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the grantee or holder of an Award. In the event that payment to the Corporation
or its Affiliate of such tax obligations is made in shares of Common Stock, such
shares shall be valued at Fair Market Value on the applicable date for such
purposes and shall not exceed in amount the minimum statutory tax withholding
obligation.
 
(d)          Loans. To the extent otherwise permitted by law, the Corporation or
its Affiliate may make loans to grantees to assist grantees in exercising Awards
and satisfying any withholding tax obligations.
 
(e)          Transferability. Except as otherwise determined by the
Administrator or provided in a Grant Agreement, and in any event in the case of
an incentive stock option or a stock appreciation right granted with respect to
an incentive stock option, no Award granted under the Plan shall be transferable
by a grantee otherwise than by will or the laws of descent and distribution or
pursuant to the terms of a “qualified domestic relations order” (within the
meaning of Section 414(P) of the Code and the regulations and rulings
thereunder). Unless otherwise determined by the Administrator in accord with the
provisions of the immediately preceding sentence, an Award may be exercised
during the lifetime of the grantee, only by the grantee or, during the period
the grantee is under a legal disability, by the grantee’s guardian or legal
representative.
 
(f)          Adjustments for Corporate Transactions and Other Events.
 
(i)          Capital Adjustments. In the event of any change in the outstanding
Common Stock by reason of any stock dividend, stock split, reverse stock split,
split up; recapitalization, reclassification, reorganization, combination or
exchange of shares, merger, consolidation, liquidation or the like, then (A) the
maximum number of shares of such Common Stock as to which Awards may be granted
under the Plan, and (B) the number of shares covered by and the exercise price
and other terms of outstanding Awards, shall, without further. action of the
Board, be appropriately adjusted to reflect such event, unless, with respect to
Section 7(f)(i)(A) only, the Board determines, at the time it approves such
action that no such adjustment shall be made. The Administrator may make
adjustments, in its sole discretion, to address the treatment of fractional
shares and fractional cents that arise with respect to outstanding Awards as a
result of the stock dividend, stock split or reverse stock split.
 
(ii)         Change of Control Transactions. In the event of any transaction
resulting in a Change of Control of the Corporation, any outstanding stock
options and other Awards will become fully vested and no longer subject to
forfeiture immediately prior to a Change of Control if and to the extent the
Awards are not converted, assumed, substituted for or replaced by a Successor
Company. If and to the extent a Successor Company converts, assumes, substitutes
for or replaces the Awards, the vesting restrictions and forfeiture restrictions
applicable to the Awards will not be accelerated or lapse, and all such vesting
restrictions and forfeiture restrictions will continue with respect to any
shares of the Successor Company or other consideration that may be received with
respect to the Awards.
 
 

 
For the purposes of this Section 7(f)(ii), the Awards will be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Change of Control, Executive has the right to receive, for each
Award outstanding immediately prior to the Change of Control, the consideration
(whether stock, cash or other securities or property) received in the Change of
Control by holders of Common Stock for each share held by such holders on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the Change of Control is not solely common stock of the Successor Company,
the Company may, with the consent of the Successor Company, provide for the
consideration to be received pursuant to the Awards, for each share of Common
Stock subject thereto, to be solely common stock of the Successor Company
substantially equal in fair market value to the per share consideration received
by holders of Common Stock in the Change of Control. The determination of such
substantial equality of value of consideration will be made by the Board of
Directors of Company, and its determination will be conclusive and binding,
absent manifest error.
 
(g)          Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion thereof at any time, but no
amendment or modification shall be made which would impair the rights of any
grantee under any Award theretofore made, without his or her consent.
Notwithstanding anything to the contrary contained in the Plan, the Board may
not amend or modify the Plan or any portion thereof without stockholder approval
where such approval is required by applicable law. Furthermore, notwithstanding
anything to the contrary contained in the Plan, the Administrator may not amend
or modify any Award if such amendment or modification would require the approval
of the stockholders if the amendment or modification were made to the Plan.
 
(i)          Non-Guarantee of Employment or Service. Nothing in the Plan or in
any Grant Agreement thereunder shall confer any right on an individual to
continue in the service of the Corporation or shall interfere in any way with
the right of the Corporation to terminate such service at any time with or
without cause or notice and whether or not such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan.
 
(h)          No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Corporation and a grantee or any other
person. To the extent that any grantee or other person acquires a right to
receive payments from the Corporation pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor of the Corporation.
 
 

 
(i)          Governing Law. The validity, construction and effect of the Plan,
of Grant Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Grant Agreements, and the rights of any and all persons having
or claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Nevada without regard to its conflict of laws principles. Any suit with
respect to the Plan shall be brought in the federal or state courts in the
districts which include the city and state in which the principal offices of the
Corporation are located.
 
(j)          Effective Date; Termination Date. The Plan is effective as of the
date approved by Board and shall continue in effect for a term of ten (10)
years, unless earlier terminated pursuant to Section 7(g) hereof. No Award shall
be granted under the Plan after the close of business on the day immediately
preceding the tenth anniversary of the effective date of the Plan, or if
earlier, the tenth anniversary of the date the Plan is approved by the
stockholders, and no Award under the Plan shall have a term of more than ten
(10) years. Subject to other applicable provisions of the Plan, all Awards made
under the Plan prior to such termination of the Plan shall remain in effect
until such Awards expire or have been satisfied or terminated in accordance with
the Plan and the terms of such Awards; provided, however, that no Award that
contemplates exercise or conversion may be exercised or converted, and no Award
that defers vesting, shall remain outstanding and unexercised, unconverted or
unvested, in each case, for more than ten (10) years after the date such Award
was initially granted.
 
(k)          Regulatorv Restrictions. The Plan and the Corporation’s obligations
under the Plan and any Grant Agreement shall be subject to all applicable
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. Without limiting the
generality of the foregoing, (i) the Corporation shall not be required to sell
or issue any shares of Common Stock pursuant to any Award if the sale or
issuance of such shares would constitute a violation by the individual
exercising the Award or the Corporation of any provision of any law or
regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations, and (ii) the inability of the
Corporation to obtain any necessary authority from any regulatory body having
jurisdiction, which authority is deemed by the Corporation’s counsel to be
necessary to the lawful exercise or payment of any Award hereunder, shall
relieve the Corporation of any liability in respect of the exercise or payment
of such Award to the extent such requisite authority shall have been deemed
necessary and shall not have been obtained.
 
 

 
PLAN APPROVAL AS AMENDED:
 
Dated:
 
 

 
 
 
Jonathan Pfohl
 
Corporate Secretary
 

 
 

 

